United States Court of Appeals
                        For the First Circuit

No. 16-1017
                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                   ALVIN HOUSTON, JR., a/k/a/ Chip,

                        Defendant, Appellant,


No. 16-1020
                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                           SHAWNA CALHOUN,

                        Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

               [Hon. Jon D. Levy, U.S. District Judge]


                                Before

                         Lynch, Circuit Judge,
                      Souter, Associate Justice,*
                     and Baldock, Circuit Judge.**


          * The Hon. David H. Souter, Associate Justice (Ret.) of
the Supreme Court of the United States, sitting by designation.

          **   Of the Tenth Circuit, sitting by designation.
     Syrie D. Fried on brief for appellant Houston.
     Jeffrey W. Langholtz on brief for appellant Calhoun.
     Renée M. Bunker, Assistant United States Attorney, and
Thomas E. Delahanty II, United States Attorney, on brief for
appellee.


                        May 19, 2017




                           - 2 -
               BALDOCK,   Circuit    Judge.         Defendants    Alvin    Houston,

Jr.,     and     Shawna    Calhoun        pleaded    guilty      to    charges      of

transporting Minor A from Maine to Massachusetts and back to

Maine over an eight-day period with the intent that Minor A

engage in prostitution.             See 18 U.S.C. § 2421.             The district

court sentenced each Defendant to 108 months' imprisonment.                        In

these consolidated appeals, Houston asserts the district court

erroneously applied sentencing enhancements for undue influence

and computer use, U.S.S.G. §§ 2G1.3(b)(2)(B) & (b)(3)(B), and

the government breached the terms of a proffer agreement in its

sentencing memorandum.        Calhoun argues the district court failed

to     adequately     weigh   the    18     U.S.C.    § 3553(a)       factors     when

fashioning      her   sentence.       Exercising       jurisdiction       under    28

U.S.C. § 1291 and concluding that all these claims lack merit,

we affirm.

                                           I.

               When, as here, a sentencing appeal follows a guilty

plea, we obtain the facts from the change-of-plea colloquy, the

unchallenged portions of the presentence investigation report,

and the record of the disposition hearing.                    United States v.

Dávila-González, 595 F.3d 42, 45 (1st Cir. 2010).                     "We rehearse

only those facts that are needed to put the claims of error into

context."      Id.



                                      - 3 -
               On December 13, 2014, Minor A contacted Calhoun via

Facebook.       In response to a question about her age, Minor A, who

was 13 years old, wrote that she was 15.                  Calhoun replied,

"[W]hat I do you need to be of age."                  They later discussed

meeting up to travel from Maine to either Massachusetts or New

York.

               Calhoun asked her acquaintance Houston to rent a car

to     drive     Calhoun   and   Minor     A   from    Maine   to    Boston,

Massachusetts.       In exchange, the group would pay his expenses

and he could visit his child in Boston.          On December 23, Houston

drove Calhoun, Minor A, and another individual from Maine to

Boston.     While in Boston, Calhoun used her smartphone to prepare

online    advertisements    on   Backpage.com   to    market   her   own   and

Minor A's sexual services.         Calhoun coached Minor A on how to

post to Backpage.com and also purchased condoms for Minor A to

use.     Houston, meanwhile, drove Minor A to various locations in

the Boston area to engage in prostitution, and Minor A provided

the money from these encounters to Calhoun.               Both Houston and

Calhoun learned Minor A's true age either at the outset of the

trip or while in Boston.

               On December 30, Calhoun, Houston, and Minor A learned

the FBI was looking for Minor A in Massachusetts.              Houston then

drove the group to Bangor, Maine.          While en route, they stopped

briefly in the Lewiston/Auburn area, near Minor A's hometown.

                                   - 4 -
Minor A hid in the backseat of the car because the group knew

the     authorities          and     her     mother       were     looking       for       her.

Advertisements for Minor A's sexual services in the Bangor area

were posted to Backpage.com, and Minor A again performed sexual

services for money.

             Early      in    the    morning        on    December      31,   Calhoun       and

Houston drove Minor A to a hotel in the Bangor area so that she

could    meet    with    a    client.         The    purported       client    was     a    law

enforcement      detective          who    identified        himself     after     Minor     A

entered    the     hotel      room.         Police       then    arrested     Calhoun       and

Houston, who were in the parking lot in the rental car.

             That same day, Houston waived his Miranda rights and

agreed to speak with the police.                     He said he knew that Minor A

and Calhoun had both been engaging in prostitution at different

hotels, that he had driven them to Boston and back to Maine, and

that they paid for his expenses during the trip.

             In January 2015, Houston and Calhoun were charged in a

one-count       complaint          with      transporting          an    individual         in

interstate       commerce          with     the     intent      that    she    engage       in

prostitution, and aiding and abetting the same, in violation of

18 U.S.C. § 2421 and § 2.

             The     following            month,     Houston      agreed      to     provide

information relating to the human trafficking of Minor A via a

proffer agreement.            The government agreed not to offer Houston's

                                             - 5 -
statements from the proffer session in evidence in its case-in-

chief or in connection with a sentencing proceeding, except in a

prosecution for false statements or perjury.                       But the terms of

the agreement also provided that, in the event of a prosecution,

the     government    would      provide       Houston's       statements        to     the

district court.        The parties acknowledged that the government

could not bind the district court from using the statements to

the extent permitted by law.

             In March 2015, Calhoun and Houston were charged in a

one-count    indictment       with   the      trafficking         charges   from        the

January    complaint.       Calhoun      and      Houston     each    pleaded     guilty

without a plea agreement.               Their separate Revised Presentence

Investigation Reports (PSRs) calculated the same offense level

under the Guidelines.         Starting with a base offense level of 24

under U.S.S.G. § 2G1.3, the PSRs computed 2-level enhancements

for unduly influencing Minor A under subsection (b)(2)(B); 2-

level    enhancements      for    use    of       a   computer     under    subsection

(b)(3);     2-level    enhancements          as       the   offense     involved        the

commission of a sex act under subsection (b)(4)(A); and 3-level

reductions    for     accepting      responsibility,          resulting     in        total

offense     levels    of    27.         As     Calhoun      and      Houston's        prior

convictions placed them both in criminal history category III,

their Guidelines ranges were 87–108 months' imprisonment.



                                        - 6 -
            In     December       2015,    the     district     court       held    separate

sentencing       hearings     for     Calhoun          and   Houston.            Overruling

Houston's       objections    to     the    undue-influence           and    computer-use

enhancements, the district court accepted all of the suggested

enhancements and reductions and sentenced each Defendant to 108

months'    imprisonment.           Calhoun       and    Houston   now       appeal    their

sentences for the reasons described below.

                                            II.
                                            A.

            Houston argues the district court erred in applying

U.S.S.G.     § 2G1.3(b)(2)(B),             which     provides     for        a     two-level

enhancement when "a participant . . . unduly influenced a minor

to engage in prohibited sexual conduct."1                      To the extent Houston

objected    to    the     undue-influence          enhancement    below,         we   review

under a multifaceted abuse of discretion standard, in which we

review the district court's interpretation of the Guidelines de

novo, its findings of fact for clear error, and its judgment

calls for abuse of discretion.               United States v. Leahy, 668 F.3d
18, 21 (1st Cir. 2012).              But we review the specific claims of

error Houston failed to preserve for plain error.                                Under that

standard,       Houston    must    establish       that      (1) an    error       occurred;


            1A “participant” is “a person who is criminally
responsible for the commission of the offense, but need not have
been convicted.”     U.S.S.G. § 3B1.1 cmt. n.1; see U.S.S.G.
§ 2G1.3 cmt. n.1 (referring to the application notes of § 3B1.1
to define “participant”).
                                           - 7 -
(2) the error was clear or obvious; (3) the error affected his

substantial rights; and (4) the error seriously impaired the

fairness,       integrity,    or     public    reputation        of    the     judicial

proceedings.       United States v. Ruiz-Huertas, 792 F.3d 223, 226

(1st Cir. 2015).

               Houston does not dispute that Calhoun warranted the

enhancement for her conduct, but he faults the district court

for    accepting     the     government's       "simplistic"          argument        that

Calhoun's conduct as a "participant" could be attributed to him

as    relevant    conduct.      To    qualify    as    a   defendant's         relevant

conduct, acts and omissions of others that occurred during, in

preparation for, or while attempting to avoid detection of an

offense must be "(i) within the scope of the jointly undertaken

criminal       activity,     (ii) in     furtherance        of        that     criminal

activity, and (iii) reasonably foreseeable in connection with

that criminal activity."             U.S.S.G. § 1B1.3(a)(1)(B).                 Houston

argues    the    district    court     held     him    vicariously          liable    for

Calhoun's manipulation and undue influence over Minor A without

making    an    individualized       finding    that    Calhoun's           conduct   was

"within the scope" of the criminal activity to which he agreed

to    jointly    undertake.        Because      Houston    did        not    make     this

specific argument before the district court, but instead argued




                                       - 8 -
that he himself did not unduly influence Minor A, we review this

argument for plain error.2

                Contrary to Houston's assertion, the district court

did not uncritically hold Houston vicariously liable for all of

Calhoun's conduct, nor did it find that the scope of Houston's

involvement was identical to Calhoun's.                          The district court did

not,     for    example,          hold   Houston     responsible       for   conduct       that

predated            his     involvement,           such     as      Calhoun's       Facebook

communications             with    Minor     A.      Instead,        the   district    court

focused        on    events       that    took    place    after     Houston      joined   the

criminal activity.                The court found that Houston "participated

actively with Calhoun" and facilitated her manipulation of Minor

A   by   driving          Calhoun     and    Minor    A,    renting    motel      rooms,    and

sleeping in the same room or same car with Calhoun and Minor A.

Although        the        district      court     could     have     more     specifically

delineated the scope of the criminal activity Houston agreed to

undertake,           the     court       nonetheless       indicated       that    Calhoun's

conduct        was        within      that       scope     because     Houston      actively

                2
            We make a distinction between events that predated
Houston’s involvement and those events that took place after he
agreed to take part in the criminal activity.       While Houston
urged the district court not to hold him responsible for
Calhoun’s   manipulation  over   Minor   A   that  predated    his
involvement, he did not argue that Calhoun’s undue influence
over Minor A that occurred after he became involved was outside
the scope of the activity he agreed to jointly undertake. As to
the latter conduct, Houston disregarded the enhancement’s
discussion of a “participant” and instead argued to the district
court that he did not do anything to unduly influence Minor A.
                                              - 9 -
participated in the offense and facilitated Calhoun's conduct.

See U.S.S.G. § 1B1.3 cmt. n.3(B) (U.S. Sentencing Comm'n 2015)

(directing a court to determine the scope of criminal activity

the   defendant        agreed     to   jointly    undertake,   and   allowing    the

court to consider "any explicit agreement or implicit agreement

fairly inferred from the conduct of the defendant and others").3

             The district court did not plainly err by inferring

that Calhoun's undue influence over Minor A that took place

after Houston began participating in the offense was within the

scope   of       the     criminal      activity     he   implicitly    agreed     to

undertake.       Houston pleaded guilty to transporting Minor A with

the intent that she engage in prostitution.                    Houston relied on

Calhoun's and Minor A's success in prostitution activities to

pay   for    his       lodging,    food,    and    alcohol.     He    admitted    to


             3
            In an amendment effective November 1, 2015, the
Sentencing Commission restructured § 1B1.3(a)(1)(B) and its
commentary to “set out more clearly the three-step analysis” for
determining a defendant’s relevant conduct in offenses involving
multiple participants. U.S.S.G. App. C, Amend. 791. While the
commentary had previously addressed the “scope” element of the
analysis, the amendment specifically includes that element in
the text of the Guideline itself.     Id.  Houston’s revised PSR
states that it was prepared under the 2014 Guidelines Manual,
but we assume the district court used the 2015 Guidelines Manual
when sentencing. See U.S.S.G. § 1B1.11 (directing a sentencing
court to “use the Guidelines Manual in effect on the date that
the defendant is sentenced,” so long as doing so does not
violate the ex post facto clause of the Constitution). Although
the district court did not expressly set out each step of the
relevant conduct analysis, we cannot say it plainly erred in
this regard when Houston did not object to the lack of a
specific finding under U.S.S.G. § 1B1.3.
                                         - 10 -
overhearing at least some of Calhoun's manipulative conduct over

Minor A, including negotiations with customers, yet he continued

to    drive     them   between        Massachusetts    and     Maine    to    meet    with

customers and avoid authorities who were looking for Minor A.

              Further, even when a defendant does not agree to the

precise       conduct     of     another       participant,     the     participant's

conduct may still be within the scope of the jointly undertaken

criminal      activity.          For    example,      the    Guidelines       commentary

explains that a defendant who agrees to commit a robbery is

accountable for the other defendant's assault and injury of a

victim during the robbery, "even if the . . . defendant had not

agreed to the assault and had cautioned the [other] defendant to

be    careful    not    to     hurt    anyone."       See   U.S.S.G.        § 1B1.3   cmt.

n.3(D).       In that case, "the assaultive conduct was within the

scope of the jointly undertaken criminal activity (the robbery),

was in furtherance of that criminal activity (the robbery), and

was    reasonably       foreseeable       in    connection     with    that     criminal

activity (given the nature of the offense)."                    Id.

              The      district       court     likewise     did      not     abuse     its

discretion in determining that Houston's own conduct qualified

for the undue-influence enhancement.                   First, the district court

applied a rebuttable presumption that Houston unduly influenced

Minor A because of their age difference—he was 27 and she was

13.       See     U.S.S.G.       § 2G1.3       cmt.   n.3(B)    (providing        for     a

                                          - 11 -
rebuttable presumption of undue influence when a participant is

at least ten years older than the minor).              Houston asserts in a

footnote that it would be impossible to rebut this presumption

when the district court applied it on a theory of vicarious

liability,       but   the   district   court   did   not   focus   solely   on

Calhoun's conduct.4          Rather, the court found Houston's unique

role in the offense compromised the voluntariness of Minor A's

behavior, including driving Minor A across state borders away

from   her       family   and   familiar   surroundings.       Additionally,

Houston drove Minor A to various locations to meet with adult

             4
            Even if the district court did apply the enhancement
solely based on Calhoun’s conduct, we disagree with the premise
that Houston could not rebut the presumption of undue influence
because of their age difference. The case he cites for support,
United States v. Chriswell, 401 F.3d 459 (6th Cir. 2005), is
inapposite.   In Chriswell, the Sixth Circuit refused to apply
the undue-influence enhancement in cases involving undercover
agents portraying imaginary minor victims.     Id. at 469.   The
Sixth Circuit reasoned that applying the enhancement, along with
its rebuttable presumption, would “render[] the presumption
irrebuttable” because an undercover officer can always portray
the victim “as an unwilling and inexperienced victim whose will
is easily overcome,” making it “virtually impossible” for a
defendant to show that “the victim’s will was not overcome.”
Id. at 470.
          We do not face the same problem of an “irrebuttable
presumption” here, even when applying the enhancement based on a
different participant’s conduct.    A defendant may always point
to evidence that the other participant did not unduly influence
the minor to engage in prohibited sexual conduct.    Houston did
not have that option available in this case because even he
agrees that Calhoun’s conduct easily warrants the enhancement,
but that does not render the presumption irrebuttable as a rule.
And so long as that participant’s conduct is relevant to the
defendant under U.S.S.G. § 1B1.3, the plain text of the
Guideline allows a sentencing court to apply the undue-influence
enhancement for the conduct of the “participant.”
                                    - 12 -
men for sexual encounters, thus giving her few options other

than     engaging      in     prohibited       sexual      conduct.         Contrary         to

Houston's arguments, the district court faithfully discharged

its duty to "closely consider the facts of the case to determine

whether a participant's influence over the minor compromised the

voluntariness of the minor's behavior."                         U.S.S.G. § 2G1.3 cmt.

n.3(B).         The district court did not abuse its discretion in

concluding that Houston failed to rebut the presumption that he

unduly     influenced         Minor    A.       Between     Calhoun's       conduct       and

Houston's       own    role    in     the    offense,     we    affirm      the    district

court's     application         of     the     undue-influence        enhancement            to

Houston.

                                               B.
                Houston      also     argues       the   district     court       erred      in

applying         the        computer-use            enhancement      under         U.S.S.G.

§ 2G1.3(b)(3).          Specifically, he contends the enhancement does

not     apply    to    him     because       the     application     note      limits     the

enhancement's scope.                We review this legal argument de novo.

See Leahy, 668 F.3d at 21.

                Under § 2G1.3(b)(3), a defendant is subject to a two-

level    enhancement         "[i]f     the     offense    involved       the      use   of   a

computer . . .         to     (A)    persuade,        induce,     entice,      coerce,       or

facilitate the travel of, the minor to engage in prohibited

sexual conduct; or (B) entice, encourage, offer, or solicit a

                                            - 13 -
person to engage in prohibited sexual conduct with the minor."

Application Note 4 to this section states:

           Subsection (b)(3) is intended to apply only to
           the use of a computer or an interactive computer
           service to communicate directly with a minor or
           with a person who exercises custody, care, or
           supervisory control of the minor.     Accordingly,
           the enhancement in subsection (b)(3) would not
           apply to the use of a computer or an interactive
           computer service to obtain airline tickets for
           the minor from an airline's Internet site.

U.S.S.G. § 2G1.3 cmt. n.4.        There is obvious tension between the

plain text of the Guideline in subpart (b)(3)(B), which involves

using a computer to "solicit a person to engage in prohibited

sexual conduct with the minor," and Application Note 4, which

only mentions using a computer to communicate with a minor or a

minor's caretaker.       "[C]ommentary in the Guidelines Manual that

interprets or explains a guideline is authoritative unless it

violates   the     Constitution      or     a     federal   statute,     or     is

inconsistent     with,   or   a   plainly       erroneous   reading    of,    that

guideline."    Stinson v. United States, 508 U.S. 36, 38 (1993).

           Today, we join the Circuit courts that have concluded

Application Note 4 is inconsistent with the plain language of

U.S.S.G. § 2G1.3(b)(3)(B).          See United States v. Gibson, 840
F.3d 512, 514 (8th Cir. 2016); United States v. Hill, 783 F.3d
842, 846 (11th Cir. 2015); United States v. Cramer, 777 F.3d
597, 606 (2d Cir. 2015); United States v. McMillian, 777 F.3d
444, 450 (7th Cir. 2015); United States v. Pringler, 765 F.3d

                                    - 14 -
445, 454 (5th Cir. 2014); United States v. Winbush, 524 F. App'x
914, 916 (4th Cir. 2013) (unpublished).                     As these courts have

recognized,         § 2G1.3(b)(3)       "has    two   distinct   subsections,      one

relating to inducement of a minor and the other relating to

solicitation of a third party."                  Cramer, 777 F.3d at 606.           If

the drafters of the Guidelines intended Application Note 4 to

apply to subsection (b)(3)(B), "it would render Subsection 3(B)

inoperable in all but [a] narrow subset of cases under only one

of the criminal statutes the Guideline covers."                     Pringler, 765
F.3d    at    454     (noting    that    although     the   Guideline   covers     six

statutory provisions, only a specific scenario under one of the

statutes—18 U.S.C. § 2422(b)—could satisfy both the plain text

of the Guideline and the Application Note).                      But "there is no

indication that the drafters of the Guidelines intended to limit

th[e]        plain     language     [of        subsection     (b)(3)(B)]     through

Application Note 4."             Cramer, 777 F.3d at 606.         Instead, as the

Fifth Circuit observed, the Guideline's drafting history shows

that the application note was originally meant to apply only to

subsection (A), not to subsection (B).                      Pringler, 765 F.3d at

455.         The     amendment    that    changed     the    application    note    to

encompass both subsections "was a mere drafting error."                            Id.

Applying       Stinson,     we     conclude      Application     Note   4   is     not

authoritative         as   to    subsection      (b)(3)(B).      This   reading     of

Application Note 4 does not, as Houston argues, "nullify" the

                                          - 15 -
note "altogether," as it still applies to explain and clarify

subsection (b)(3)(A).

            The district court did not err when it disregarded

Application Note 4 and instead applied the plain text of the

computer-use       enhancement     in    § 2G1.3(b)(3)(B).           The    district

court    applied    the   enhancement      to    Houston   because     he    jointly

undertook criminal activity that involved using smartphones to

solicit men to engage in prohibited sexual conduct with Minor A.

We affirm the enhancement.

                                          C.

            Houston's      final    argument       is    that   the        government

breached the proffer agreement by referencing statements he made

during    the   proffer     session       in     its    sentencing     memorandum.

Because Houston did not object below, we review for plain error.

See Ruiz-Huertas, 792 F.3d at 226 (providing the four prongs of

plain error review).

            "Informal      immunity        agreements,      such      as      proffer

agreements, 'are shaped . . . by the language of the contract

conferring immunity.'"        United States v. Melvin, 730 F.3d 29, 37

(1st Cir. 2013) (quoting United States v. Hogan, 862 F.2d 386,

388 (1st Cir. 1988)).            Houston's brief relies on and heavily

quotes from the Proffer Agreement.                As such, we directly quote

portions of the Proffer Agreement's terms:



                                        - 16 -
          (2)    In    any    prosecution    brought    against
          [Houston] . . . , the Government will not offer
          in   evidence    in   its    case-in-chief,   or   in
          connection with any sentencing proceeding for the
          purpose of determining an appropriate sentence,
          any statements made by [Houston] at the meeting,
          except in a prosecution for false statements,
          obstruction of justice or perjury with respect to
          any acts committed or statements made during or
          after the meeting or testimony given after the
          meeting.    The parties understand, however, that
          in the event of a prosecution of [Houston], the
          Government    will   provide    to  the   Court   the
          information which [Houston] provides pursuant to
          this Agreement.      The parties understand that,
          while    the    Government    will   not    introduce
          [Houston's] statements in evidence except as
          permitted in this agreement, the Government
          cannot bind the Court as to its appropriate use
          of such information and that the Court will use
          such information to the extent permitted by law.

          (3) Notwithstanding item (2) above: . . . the
          Government may also use statements made by
          [Houston] at the meeting to rebut any evidence or
          arguments offered by or on behalf of [Houston]
          (including arguments made or issues raised sua
          sponte by the District Court) at any stage of the
          criminal prosecution (including bail, all phases
          of trial, and sentencing) in any prosecution
          brought against [Houston].

Houston contends the government breached these terms when it

asked the district court to apply the computer-use enhancement

to   Houston.    Specifically,   in    his   brief,   he   faults   the

government's sentencing memorandum for urging the district court

to

          infer from all of the evidence, including
          [Houston's]    post-arrest   statements,   that
          [Houston] would have been aware of the repeated
          use of phones to post advertisements for Minor
          A's services given the extensive amount of time

                              - 17 -
               [Houston], Calhoun, and Minor A spent together
               over an approximately 8-day period.

Houston contends that "the only support" for the government's

argument that he was aware of Calhoun and Minor A's repeated use

of phones to post advertisements came from his statements during

the proffer session when he admitted driving Calhoun and Minor A

to   a    drugstore         to   purchase   pre-paid     Visa     cards    to     post

advertisements         on    Backpage.com.        And   he      argues    that,    by

definition, his proffer statements are post-arrest statements,

and thus, the government improperly urged the district court to

consider the protected statements.

               But    Houston    has   divorced   the   government's       argument

from its context.            In the sentencing memorandum, the government

quotes the statements Houston made during the first interview

after     he    was    arrested—his      "post-arrest     statements"—not         the

statements he made during his proffer session.                       During that

initial interview the morning Houston was arrested, two officers

asked Houston how customers found Calhoun's number to set up

sexual encounters with Calhoun or Minor A.                   Houston responded,

"I don't know.          That's on their phone.          That's on their phone.

They do everything on their phone.                I don't do.       I told you I

drive."        Read in context, the government urged the district

court to infer from these post-arrest statements that Houston

was aware that Calhoun and Minor A regularly used a phone to


                                        - 18 -
post advertisements.       The government did not mention or refer to

Houston's proffer session statements.

             The   district     court   latched       onto    Houston's     proffer

session statements during sentencing but not at the government's

request.     When Houston argued at sentencing that there was "not

a single objective fact that the Government can point to in

which [Houston is] involved in any degree with the use of a

computer in this case," the district court asked about Houston's

role in driving Minor A and Calhoun to a drugstore to purchase

Visa cards to post ads on Backpage.com.                In line with the terms

of   the   agreement,     the   government     had     submitted      the   proffer

session record to the district court, and, also consistent with

the terms, the district court could then rely on that evidence

to the extent permitted by law.            Houston has not argued that the

district     court   erred      in   relying     on     the    proffer      session

statements sua sponte.          The fact that the district court seized

on   the     statements       does   not      show     that     the    government

impermissibly urged the court to do so; it shows only that the

district court independently reviewed the statements and used

them to rebut Houston's argument that he was not involved in

using a computer in this case.             The government did not breach

the terms of the proffer agreement.             We see no error, plain or

otherwise.



                                     - 19 -
                                       III.

            We turn now to Calhoun's argument on appeal that the

district court abused its discretion by failing to carefully

consider    all    the    evidence     presented      during     sentencing       and

adequately weigh the 18 U.S.C. § 3553(a) factors.                  She contends

the    district   court    relied    too   heavily    on   the   nature    of     the

offense and the value of deterrence, while minimizing mitigating

evidence of Calhoun's own difficult childhood in which she was

sexually abused, grew up in violent households, was introduced

to the drug world by relatives, and entered a series of abusive

relationships.

            To    the    extent     Calhoun    has    attempted    to     raise     a

procedural error—that the district court "fail[ed] to consider

the § 3553(a) factors," Gall v. United States, 552 U.S. 38, 51

(2007)—we review for plain error since Calhoun did not object

below, see Ruiz-Huertas, 792 F.3d at 226.                      A district court

must consider all the relevant § 3553(a) factors, but it does

not need to address each factor, "one by one, in some sort of

rote    incantation      when   explicating     its    sentencing       decision."

United States v. Dixon, 449 F.3d 194, 205 (1st Cir. 2006).                      When

the district court explicitly states that it has considered all

of the § 3553(a) factors, "[s]uch a statement 'is entitled to

some weight.'"          United States v. Clogston, 662 F.3d 588, 592

(1st Cir. 2011) (quoting Dávila-González, 595 F.3d at 49).

                                      - 20 -
               After        adopting      the         Revised       PSR's      Guidelines

calculations, the district court outlined the circumstances of

the offense as well as Calhoun's criminal and personal history,

and     then   stated       it     "considered        all    the    sentencing    factors

authorized by law."               The district court went on to address the

seriousness of the offense, Minor A's vulnerability, Calhoun's

history of criminal conduct, the need to protect the public and

deter     Calhoun          from     criminal     conduct,          the    importance    of

treatment, and its task in determining a just punishment in

light of Calhoun's guilty plea and personal history as a victim.

The   district     court          considered    all    the    § 3553(a)      factors    and

simply focused its analysis on the factors it considered most

relevant.        Further, a within-Guidelines sentence requires less

explanation      than       one    that   varies      from    the    Guidelines    range.

Clogston, 662 F.3d at 592.                     We discern no procedural error,

plain or otherwise.

               To the extent Calhoun attempts to argue the district

court    imposed       a    substantively       unreasonable        sentence,     we   note

that the applicable standard of review "is somewhat blurred"

because she did not object below.                    See Ruiz-Huertas, 792 F.3d at

228 (declining to decide whether a defendant must "preserve a

claim     that     the      duration      of     a     sentence      is     substantively

unreasonable" to avoid plain error review).                               But whether we



                                          - 21 -
review     for       abuse    of    discretion          or    plain       error,     Calhoun's

substantive reasonableness argument fails.

                  Calhoun    primarily       alleges         that    the     district     court

overemphasized         the    seriousness          of   the     offense       and    value     of

deterrence, while minimizing the mitigating factors of Calhoun's

personal history and difficult childhood.                             But this complaint

amounts to little more than a disagreement over how to weigh the

various       § 3553(a)       factors.          The      district          court     addressed

Calhoun's "predatory conduct" in transporting a 13-year-old for

prostitution,          but     it    also     considered            Calhoun's        difficult

upbringing, noting that she too had been victimized in the past.

In   the   end,       the    district    court      concluded         that    as    a   mother,

Calhoun understood what she was doing and how it would impact

Minor A, and thus, the mitigating circumstances did not require

a    lesser       sentence.        The   district       court       was    well     within   its

discretion in determining how much weight to give the various

factors.          See Clogston, 662 F.3d at 593 ("A sentencing court is

under a mandate to consider a myriad of relevant factors, but

the weighting of those factors is largely within the court's

informed discretion.").               In sentencing Calhoun to 108 months in

prison, the district court provided a plausible rationale and

reached       a    defensible       result    within         the    range     of    reasonable

sentences.          See United States v. Martin, 520 F.3d 87, 96 (1st

Cir.    2008)       ("[T]he    linchpin       of    a    reasonable          sentence     is   a

                                            - 22 -
plausible sentencing rationale and a defensible result.").            The

district    court   did   not   impose    a   substantively   unreasonable

sentence.

                                    IV.

            For the reasons stated above, we affirm the sentences

the district court imposed on Defendants Alvin Houston, Jr., and

Shawna Calhoun.




                                  - 23 -